

Exhibit 10.1
AMREP CORPORATION
Executive Incentive Compensation Program
For the Twelve Months ended April 30, 2012

 

 

Executive: Michael Duloc Group: MEDIA SERVICES     Position: President and Chief
Executive Officer         Annual Salary: $382,500    

 

 
Minimum
 
Goal
       
Operating Income……………………………………………………….
$8,774,000
 
$10,967,000
Related Incentive Amount………………………………………………
$0
 
$37,500
       
Net Revenue……………………………………………………………
$90,000,000
 
$96,276,000
Related Incentive Amount………………………………………………
$0
 
$12,500



1.  
Incentive Calculation.  Incentives attributable to the Operating Income and Net
Revenue Goals will be determined as follows:  If the Goal achievement is less
than Minimum, the Incentive amount will be zero.  If the Goal achievement is
between Minimum and Goal, the Incentive amount will be determined by
interpolation.  If the Operating Income or Net Revenue achievement is over Goal,
the Incentive amount for any Goal that is exceeded will be the Incentive amount
at Goal, plus an amount equal to the Goal amount multiplied by three (3) times
the percentage achievement over one-hundred percent (100%). If Minimum on either
Goal is not attained then the over-Goal multiplier, if applicable, will be one
(1) instead of three (3) for the other Goal.



2.  
Accounting.  Operating Income is the Group’s full-year "Earnings Before Interest
and Taxes (EBIT)" determined by generally accepted accounting principles and the
company's accounting policies, excluding pension expense, amortization of
customer contracts, currency translation gains and losses (FX variance), and
both capitalization and amortization of software development costs. Since
generally accepted accounting principles require the accrual of all expenses
applicable to the accounting period in question, all of the Executive's
Incentives will be deductions from Operating Income.



3.  
Acquisitions.  Notwithstanding the "Accounting" paragraph, acquisitions closed
during this fiscal year and any cost of funds used to make the acquisitions will
each be disregarded for Incentive calculation purposes.



4.  
Effectiveness.  This Plan is not effective until signed by the Executive, the
President of AMREP Corporation and the Chairman of AMREP Corporation.  This Plan
is not a contract of employment and does not guarantee continued employment for
any period.  None of the Incentive amounts specified in this Plan are earned
until April 30 of the year to which the Plan applies.  There will be no
Incentives paid for partial-year results upon the voluntary or involuntary
termination of the Executive's employment before year-end for any reason.



5.  
Company Discretion.  AMREP Corporation reserves the right to revise this Plan at
any time as a result of its determination, in its sole discretion, that a
significant change in circumstances or an unusual event has occurred that was
not anticipated when this Plan was signed.  Any Incentive amounts payable shall
be the sole responsibility of the Group employing the Executive.  This Plan will
be administered by AMREP Corporation, whose decisions with respect to any aspect
hereof, and whose determinations hereunder, shall be conclusive.

1.  
 



/s/ Michael P. Duloc
11/21/11  
 
/s/ Theodore J Gaasche
12/1/11
 
/s/ Edward Cloues II
12/1/11
Michael Duloc
Date
 
Theodore J Gaasche
Date
 
Edward Cloues II
Date
President & CEO
   
President & CEO
   
Chairman
 
Media Services
   
AMREP Corporation
   
AMREP Corporation
 




